Name: Commission Regulation (EC) No 114/97 of 22 January 1997 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1996/97 marketing year and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  means of agricultural production;  agricultural activity;  animal product
 Date Published: nan

 No L 20/28 ( ENl Official Journal of the European Communities 23 . 1 . 97 COMMISSION REGULATION (EC) No 114/97 of 22 January 1997 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1996/97 marketing year and amending Regulation (EEC) No 1725/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Council Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 11 54/96 (4), fixed for the period 1 July 1996 to 30 June 1997 the exemp ­ tion from the duty on imports of products from third countries or for aid for consignments originating in the rest of the Community and the quantities of pure-bred breeding animals originating in the Community which qualify for aid for the development of the production potential of the Azores and Madeira; Whereas, in order to continue satisfying demand for pigmeat requirements, the quantities set down in the fore ­ cast supply balances for those products must be adjusted; whereas the corresponding Annexes to Regulation (EEC) No 1725/92 should consequently be amended; whereas, as a consequence of the changes in the rates and prices for cereal products in the European part of the Com ­ munity and on the world market, the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex; Whereas the measures provided for in rhis Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 1725/92 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 320 , 11 . 12. 1996, p. 1 . 0 OJ No L 179 , 1 . 7 . 1992, p. 95 . (*) OJ No L 153, 27. 6 . 1996, p. 12. 23 . 1 . 97 I EN I Official Journal of the European Communities No L 20/29 ANNEX ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1996 to 30 June 1997 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 2 000 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0203 11 10 9000 7,1 0203 12 11 9100 10,7 0203 12 19 9100 7,1 0203 19 11 9100 7,1 0203 19 13 9100 10,7 0203 19 15 9100 7,1 0203 19 55 9110 12,1 0203 19 55 9310 12,1 0203 21 10 9000 7,1 0203 22 11 9100 10,7 0203 22 19 9100 7,1 0203 29 11 9100 7,1 0203 29 13 9100 10,7 0203 29 15 9100 7,1 0203 29 55 9110 12,1 NB: The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (OJ No L 366, 24 . 12 . 1987, p. 1 ).'